Case 1:19-cv-00441-JMS-RT Document 47 Filed 07/20/21 Page 1 of 2       PageID #: 843




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


 KO OLINA INTANGIBLES, LLC, A                  CIV. NO. 19-00441 JMS-RT
 DELEWARE LIMITED LIABILITY
 COMPANY,
                    Plaintiff,
       vs.
 NIMIETY GROUP LLC, A HAWAII LIMITED
 LIABILITY COMPANY,

                    Defendants.

      ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
     RECOMMENDATION TO GRANT IN PART AND DENY IN PART
   JUDGMENT CREDITOR KO OLINA INTANGIBLES, LLC’S MOTION
               TO AMEND DEFAULT JUDGMENT

             Findings and Recommendation having been filed and served on

 Plaintiff on June 30, 2021 and on Defendant on July 2, 2021, and no objections

 having been filed by any party,

 ///

 ///

 ///

 ///

 ///
Case 1:19-cv-00441-JMS-RT Document 47 Filed 07/20/21 Page 2 of 2             PageID #: 844




             IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings

 and Recommendation to Grant In Part and Deny In Part Judgment Creditor Ko

 Olina Intangibles, LLC’s Motion to Amend Default Judgment” are adopted as the

 opinion and order of this Court.

             IT IS SO ORDERED.
             DATED: Honolulu, Hawaii, July 20, 2021.


                                         /s/ J. Michael Seabright
                                        J. Michael Seabright
                                        Chief United States District Judge




                                         2
